— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered October 26, 1983, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, we conclude there was sufficient evidence to convict the defendant of acting in concert with another indi*273vidual in the commission of the charged crimes. Specifically, at trial, the testimony revealed that the defendant had the necessary mental culpability, in that he had asked his companion to hit the victim on the head with a brick. Pursuant to Penal Law § 20.00, this was all the proof required for conviction. It was not necessary to prove that the defendant’s companion had the specific intent to commit the crime with which the defendant was charged.
Moreover, we see no error in the court’s refusal to charge the jury that the victim’s dog could be considered a dangerous instrument within the meaning of Penal Law § 10.00 (13) for purposes of the defendant’s justification defense.
We have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.